El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El Pueblo de Puerto Rico radicó la demanda de este caso en la Corte de Distrito de San Juan en solicitud de un injunction contra los demandados, basando su acción en la “Ley para Proteger el Comercio contra Coacciones y Monopolios”, aprobada en 14 de marzo de 1907 (Cómp. 1911, pág. 483). Impugnaron los demandados la jurisdicción de la corte de distrito, alegando que la ley en cuestión era inconstitucional por legislar acerca de una materia sobre la cual tiene juris-dicción exclusiva el Congreso de los Estados Unidos, ha-biendo ya legislado sobre ella en la ley denominada “Sherman Anti-Trust Act”, de 1890, en la posterior, conocida pqr “The Clayton Act”, de 1914, y en otras más recientes que *674lá supleni'eútan, én ninguna de las cnales se confiere jurisdic-ción a los'tribunales insulares para conocer de dicha materia.
Después de^ varios incidentes que no es necesario relatar a los fines de esta opinión, la corte inferior dictó sentencia, el 13 de diciembre de 1935, desestimando la demanda de injunction por carecer de jurisdicción para conocer del caso y fundó su sentencia en la jurisprudencia establecida en el caso de United Theatres, Inc. v. Corte, 47 D.P.R. 725. Fue esta sentencia la que motivó el presente recurso, establecido por •El Pueblo de' Puerto Rico.
Los apelados presentaron sendas mociones solicitando la desestimación del recurso por frívolo. Se celebró la vista de dichas mociones el 15 de febrero de 1937, pero a petición del Pueblo de Puerto Rico, que anunció haber solicitado en la Corte Suprema de los Estados Unidos la expedición de un auto de certiorari para revisar la sentencia de la Corte de Circuito de Apelaciones del Primer Circuito en el caso de Puerto Rico v. Shell Co., 86 F. (2d) 577, que envolvía exac-tamente la misma cuestión que el de autos, se suspendió la resolución de la moción de desestimación hasta tanto el Tribunal Supremo de los Estados Unidos dictase la suya en el indicado caso. El 7 de febrero de 1938 este tribunal, con vista de la jurisprudencia establecida en el caso de El Pueblo v. Shell Co., 302 U. S. 253, denegó la moción de los apelados interesando la desestimación de este recurso por frívolo, y el 26 del mismo mes señaló la vista del pleito en su fondo para el 19 de abril siguiente, señalamiento que quedó sin efecto por estipulación de las partes presentada el 18 de dicho mes. Señalado nuevamente para el día 10 de febrero último, se llevó a efecto la vista con la sola asistencia de El Pueblo de Puerto Rico, representado por su letrado E. Córdova Díaz. El día antes de la vista la apelada, United Theatres, Inc., in-vocando el caso de Shell Co., supra, radicó una moción alla-nándose a la revocación de la sentencia y solicitando que se devolviese el caso a la corte inferior para ulteriores proce-dimientos.
*675Bn justicia al juez de la corte inferior debemos consignar que interpretó y aplicó correctamente la jurisprudencia de este tribunal establecida en el caso de United Theaters, Inc. v. Corte, supra, pero habiendo resuelto la Corte Suprema de Estados Unidos con posterioridad a la sentencia apelada el de Puerto Rico v. Shell, supra, sosteniendo la facultad de nuestra Asamblea Legislativa para aprobar la ley local im-pugnada, y que la misma es constitucional y subsiste inde-pendientemente de la Ley Federal denominada “Sherman Anti-Trust Act”, que también es aplicable a Puerto Rico, claro es que el de United Theatres, Inc. v. Corte, que sirvió de base a la sentencia apelada quedó revocado, y siendo ello así prooe.de revocar la sentencia apelada y devolver el caso a la corte inferior para ulteriores procedimientos no incon-sistentes con esta opinión.